UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6645



JOSEPH E. DAVIS,

                                              Plaintiff - Appellant,

          versus


KENNETH OSBORE, Warden, Marion Correctional
Treatment   Center; CENTRAL   CLASSIFICATION
BOARD, Inmates - Records; COURT AND LEGAL,
Inmate Files,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:06-cv-00192-CMH)


Submitted:   May 31, 2006                     Decided:   July 5, 2006


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph E. Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Joseph   E.   Davis   appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.          We have

reviewed the record and find no reversible error.          Accordingly, we

affirm for the reasons stated by the district court.          See Davis v.

Osbore, No. 1:06-cv-00192-CMH (E.D. Va. March 31, 2006).                 We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                 - 2 -